                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

JEREMY KENNEDY                                                            PETITIONER
ADC #093061

v.                                  5:18CV00323-JM-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction                                        RESPONDENT

                                           JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      Dated this 11th day of June, 2019.



                                            ________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
